NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                DENNIS R. DEVONA,
      Plaintiff/Counterclaim Defendant-Appellant

                           v.

                STEVEN M. ZEITELS,
          Defendant/Counterclaimant-Appellee

                 ENDOCRAFT LLC,
               Counterclaimant-Appellee
                ______________________

                      2018-1210
                ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:13-cv-10952-IT, Judge
Indira Talwani.
                 ______________________

                Decided: March 18, 2019
                ______________________

    DAVID ALAN WOLLIN, Hinckley, Allen & Snyder LLP,
Providence, RI, argued for plaintiff/counterclaim defend-
ant-appellant. Also represented by RYAN M. GAINOR, CRAIG
M. SCOTT.

  KEVIN PAUL MARTIN, Goodwin Procter LLP, Boston,
MA, argued for defendant/counterclaimant-appellee and
2                                          DEVONA v. ZEITELS




counterclaimant-appellee. Also represented by JOSHUA
JAMES BONE, ANDREA SCRIPA.
                 _____________________

    Before PROST, Chief Judge, CLEVENGER and MOORE,
                     Circuit Judges.
      Opinion for the court filed by Chief Judge PROST.
    Dissenting opinion filed by Circuit Judge CLEVENGER.
PROST, Chief Judge.
     Plaintiff-appellant Mr. Dennis DeVona sued Defend-
ant-appellee Dr. Steven Zeitels for breach of an alleged
partnership agreement and breach of fiduciary duty. At
trial, the jury returned a verdict in Mr. DeVona’s favor. Af-
ter reviewing the evidence presented at trial, however, the
U.S. District Court for the District of Massachusetts
granted Dr. Zeitels’s motion for judgment as a matter of
law (“JMOL”). The district court determined that no rea-
sonable jury could have found that a continuing partner-
ship existed after May 1999. Mr. DeVona appeals. We
affirm.
                       BACKGROUND
                              I
    Mr. DeVona is a craftsman and art appraiser. Dr.
Zeitels is a throat surgeon who specializes in treating
throat cancers.
     In 1994, Dr. Zeitels informed Mr. DeVona that he was
designing a new glottiscope, which is a medical instrument
for laryngeal surgery. He offered to let Mr. DeVona “quar-
terback” the project since Dr. Zeitels did not have the time
or experience to get involved with manufacturing the in-
strument. J.A. 236–37. Mr. DeVona was not interested.
    In 1997, however, Mr. DeVona and Dr. Zeitels resumed
their discussions. The two met at Dr. Zeitels’s house in
DEVONA v. ZEITELS                                          3



Boston, where Dr. Zeitels showed Mr. DeVona various
medical instruments and demonstrated the progress he
had made in the glottiscope design.
    At a second meeting, the parties agreed to work with
one another. The nature of their small-scale undertaking
was clear. After the design was finalized, they would de-
velop a prototype. Subsequently, they would have the
product manufactured, prove its marketability, and sell the
company and/or the intellectual property to a larger-scale
producer as soon as possible. J.A. 413–14; J.A. 245. Ac-
cording to Mr. DeVona, the purpose of this joint business
endeavor was “to develop a surgical instrument or surgical
instruments” and “sell the intellectual property to the high-
est bidder as soon as [they] could.” J.A. 245. Dr. Zeitels
“would put up the money,” Mr. DeVona “would put up the
energy and work it would take,” and they would “try and
knock it out in 12 months.” Id. Dr. Zeitels and Mr. DeVona
agreed to split the profits 60%–40% respectively. Id.
    In 1998, Dr. Zeitels and Mr. DeVona moved forward
with their new undertaking. They opened a joint bank ac-
count, which Dr. Zeitels funded. By early 1999, Dr. Zeitels
and Mr. DeVona had developed a prototype to offer to a
medical device manufacturer for production.
    In April 1999, Dr. Zeitels and Mr. DeVona met with a
manufacturing company, ACT Medical, in Boston. At the
meeting, the parties evaluated whether it was feasible to
hire ACT Medical as a subcontractor to manufacture the
glottiscope. After ACT Medical quoted a price of $600,000
to make the first hundred devices, Dr. Zeitels and Mr.
DeVona concluded that a subcontractor “was too expensive
to go with.” J.A. 331.
                             II
    At that point, Dr. Zeitels and Mr. DeVona decided to
“switch gears.” J.A. 414 (DeVona Testimony). According
to Mr. DeVona, “We thought we could sell the company
4                                          DEVONA v. ZEITELS




early. And when we went to ACT Medical a month earlier,
we realized it was a no-go just to have it made and just sell
the company.” Id.
    As a result, the parties completely restructured their
relationship in the spring of 1999. About a week after the
ACT Medical meeting, the company Endocraft was formed.
Dr. Zeitels created the company and put up the money to
fund it. Dr. Zeitels owned Endocraft. J.A. 1187 (Endocraft
Action Form). The parties closed their old joint bank ac-
count and opened a new Endocraft account. In an applica-
tion for a $20,000 credit card for the new company, Dr.
Zeitels was listed as the 100% owner of Endocraft. Mr.
DeVona’s ownership stake was listed as 0%.
    Dr. Zeitels also presented Mr. DeVona with an “Inde-
pendent Sales Representative Agreement” (“ISRA”).
J.A. 338 (DeVona Testimony); J.A. 1192–98 (ISRA). Per
that agreement, Mr. DeVona was to become a “Sales Rep-
resentative to sell the products of [Endocraft],” employed
on an “at will” basis. J.A. 1192 (¶¶ 1, 5). For his work, Mr.
DeVona was to receive a commission of 40% of net sales
after deductions for research and development costs.
J.A. 1193 (¶ 6(a)). The fully-integrated agreement stated:
“Nothing contained in this Agreement shall be construed
to constitute the Sales Representative as a partner, em-
ployee, or agent of [Endocraft].” J.A. 1196 (¶ 12). Mr.
DeVona expressed some concerns about the agreement but
ultimately signed it. J.A. 1197.
    As of May 1999, Endocraft was the “vehicle for [their]
relationship.” J.A. 494 (DeVona Testimony). Similarly,
Mr. DeVona testified that the ISRA was “a vehicle for our
overall vision and plan as partners.” J.A. 553. The ISRA
explicitly disclaimed that Mr. DeVona had any stake in En-
docraft.
   Eventually, the relationship between the parties be-
came strained. J.A. 536; J.A. 356. In 2011, Dr. Zeitels
ended Mr. DeVona’s employment and sold Endocraft.
DEVONA v. ZEITELS                                          5



                             III
    On April 17, 2013, Mr. DeVona filed a complaint in the
District of Massachusetts. The complaint raised a correc-
tion of inventorship claim under 35 U.S.C. § 256, as well as
an unjust enrichment claim based on Dr. Zeitels’s alleged
misuse of intellectual property belonging to Mr. DeVona.
In addition, the complaint pled three partnership-related
claims: (1) violation of the Rhode Island Uniform Partner-
ship Act; (2) breach of fiduciary duty; and (3) breach of a
partnership agreement. For each partnership claim, Mr.
DeVona’s allegations assumed that the parties had been in
a continuous partnership from 1997 through 2011. Mr.
DeVona alleged that he was not an Endocraft employee but
instead Dr. Zeitels’s partner. Thus, regardless of his com-
mission of 40% of Endocraft’s net sales, Mr. DeVona
averred that he was entitled to a partnership share of 40%
of the profits from selling Endocraft.
    The parties went to trial on the patent inventorship
claim and partnership claims. The jury found against Mr.
DeVona on patent inventorship, rejecting his theory that
he meaningfully contributed to the glottiscope design em-
bodied by U.S. Patent No. 6,955,645. Thus, Dr. Zeitels re-
mains the only inventor listed on the patent. However, the
jury found in Mr. DeVona’s favor on the partnership
claims. For breach of fiduciary duty, the jury awarded
$395,907. For breach of the partnership agreement, the
jury awarded Mr. DeVona $352,007.
    Both parties filed post-trial motions. Reviewing the
record evidence, the district court granted Dr. Zeitels’s mo-
tion for JMOL. The district court concluded that while the
jury may have had a basis in the record to find that the
parties initially entered into a partnership in 1997 for the
purpose of developing a product and quickly selling the
business to a third-party producer, “any such partnership
dissolved under Rhode Island law once [Mr.] DeVona and
[Dr.] Zeitels abandoned that initial undertaking after the
6                                          DEVONA v. ZEITELS




meeting with ACT Medical to embark instead on a new tact
of actually manufacturing instruments and selling them on
a long term basis.” J.A. 7. The district court also condi-
tionally granted Dr. Zeitels’s new trial motion, concluding
that the jury’s verdict of a partnership “after April or May
1999 is sufficiently contrary to the great weight of the trial
evidence.” J.A. 11 (discussing Fed. R. Civ. P. 50(c)(1) & 59).
    Mr. DeVona appealed the JMOL decision as to the
partnership claims. We have jurisdiction under 28 U.S.C.
§ 1295(a)(1).
                        DISCUSSION
    On appeal, Mr. DeVona mounts three challenges.
First, he contends that the district court erred by conclud-
ing that there was insufficient evidence of a partnership
after 1999. Second, he argues that the district court abused
its discretion by excluding an email related to his claims
that a partnership existed through 2011. Third, he avers
that the district court erred by conditionally granting a
new trial.
                              I
    We apply the law of the regional circuit when reviewing
district court rulings on post-judgment motions. Verizon
Servs. Corp. v. Cox Fibernet Va., Inc., 602 F.3d 1325, 1331
(Fed. Cir. 2010). Under First Circuit law, the grant of a
motion for JMOL is reviewed de novo. Malone v. Lockheed
Martin Corp., 610 F.3d 16, 19–20 (1st Cir. 2010).
    JMOL is appropriate when “the facts and inferences”
from the evidence introduced at trial “point so strongly and
overwhelmingly in favor of the movant that a reasonable
jury could not have returned the verdict.” Mercado-Berrios
v. Cancel-Alegria, 611 F.3d 18, 22 (1st Cir. 2010) (quoting
Mass. Eye and Ear Infirmary v. QLT Phototherapeutics,
Inc., 552 F.3d 47, 57 (1st Cir. 2009)). A court considers “all
of the evidence and reasonable inferences drawn from the
evidence . . . in the light most favorable to the non-moving
DEVONA v. ZEITELS                                           7



party.” Cham v. Station Operators, Inc., 685 F.3d 87, 93
(1st Cir. 2012) (quoting Malone, 610 F.3d at 20). However,
the non-movant “is not entitled to inferences based on spec-
ulation and conjecture.” Id. (quoting Vázquez–Valentín v.
Santiago–Diaz, 385 F.3d 23, 30 (1st Cir. 2004), rev’d on
other grounds, 546 U.S. 1163, 126 S. Ct. 1329, 164 L. Ed. 2d
43 (2006)). Rather, “to support a jury finding,” the evidence
presented must “make the existence of the fact to be in-
ferred more probable than its nonexistence.” Irvine v. Mu-
rad Skin Research Labs., Inc., 194 F.3d 313, 317 (1st Cir.
1999) (quoting Alvarez–Fonseca v. Pepsi Cola Bottling Co.
of P.R., 152 F.3d 17, 24 (1st Cir. 1998)).
                              II
    Under the Rhode Island Uniform Partnership Act, a
“partnership” is “an association of two (2) or more persons
to carry on as co-owners a business for profit.” R.I. Gen.
Laws § 7–12–17(a). The statute enumerates certain rules
for determining the existence of a partnership. See id. § 7–
12–18. Most relevantly here, the statute provides that
commonly owned property “does not of itself establish a
partnership,” the “sharing of gross returns does not of itself
establish a partnership,” and “receipt by a person of a share
of the profits of a business is prima facie evidence that he
or she is a partner in the business, but no such inference is
drawn if profits were received in payment . . . [a]s wages of
an employee.” Id. § 7–12–18(2), (3), (4)(ii).
    Given the “dearth” of cases interpreting this statute,
however, “the Rhode Island legislature has counseled the
courts to look to the interpretations which other states
have given the Uniform Partnership Act (UPA), upon
which section 7–12–18 is based.” Southex Exhibitions, Inc.
v. R.I. Builders Ass’n., 279 F.3d 94, 98 n.2 (1st Cir. 2002).
In addition, courts “frequently consider indicia of partner-
ship formation not prescribed in the UPA.” Id. at 101. The
existence of a partnership “must be assessed under a ‘total-
ity-of-the-circumstances’ test.” Id. at 100.
8                                          DEVONA v. ZEITELS




    In keeping with these principles, the jury was in-
structed to consider the following indicia to determine if a
partnership existed:
    1. whether the parties agreed to share in the prof-
       its of the business relationship,
    2. whether the parties shared any losses of the
       business relationship,
    3. the parties’ respective contributions to the busi-
       ness relationship, whether monetary, labor or
       otherwise,
    4. the parties’ control over bank accounts or other
       assets, and if a joint bank account exists,
       whether that account is for convenience only or
       whether the party placing funds in that account
       intended to make such funds jointly owned,
    5. whether the parties shared the management de-
       cisions of the business,
    6. whether the partnership conducted business in
       its own name,
    7. whether the business filed partnership tax re-
       turns, and
    8. how Mr. DeVona and Dr. Zeitels held themselves
       out to third parties.
J.A. 1110 at ll. 2–17 (Jury Instructions). These factors are
guideposts; no single indicia is conclusive. Id. at ll. 18–20.
                              A
     Neither party challenges the district court’s conclusion
that based on the criteria above, there is enough evidence
for a reasonable jury to conclude that an initial partnership
was formed verbally between Mr. DeVona and Dr. Zeitels
in 1997. See Appellant’s Br. 43; Appellee Br. 32–33. In-
stead, the parties dispute whether that partnership
DEVONA v. ZEITELS                                           9



dissolved in 1999. A partnership dissolves without viola-
tion of the agreement by “the termination” of the “particu-
lar undertaking specified in the agreement.” R.I. Gen.
Laws § 7–12–42(1)(i). Otherwise, if the partnership is not
tied to a particular undertaking, the partnership may be
dissolved by the express will of a partner. Id. § 7–12–
42(1)(ii).
    There is no dispute that to the extent a partnership
formed in 1997 between Mr. DeVona and Dr. Zeitels, it was
for a particular undertaking. The parties’ dispute focuses
only on the scope of that undertaking.
    In Mr. DeVona’s view, the district court characterized
the particular undertaking too narrowly. The district court
concluded a reasonable jury could find that Mr. DeVona
and Dr. Zeitels formed “a partnership to create a company
or a surgical device and to sell that device or company, or
the intellectual property associated therewith, to the high-
est bidder in the shortest amount of time possible.” J.A. 7.
Based on the trial evidence, however, the court concluded
that any partnership dissolved once Mr. DeVona and Dr.
Zeitels abandoned that initial undertaking following the
meeting with ACT Medical and started a new business “ac-
tually manufacturing instruments and selling them on a
long term basis.” Id.
     Mr. DeVona contends the partners only ever had a sin-
gle, consistent “shared goal” of eventually “selling a profit-
able business.” Appellant’s Br. 6, 13. According to Mr.
DeVona, the broad undertaking never terminated, and
thus the partnership never dissolved.
     Mr. DeVona’s attempt to take a single aspect of their
original plan—“selling the business”—and read out his
own clear testimony about the timing and nature of the un-
dertaking is unavailing. When testifying at trial about the
initial terms of the partnership, Mr. DeVona testified:
10                                         DEVONA v. ZEITELS




     Q. What was the nature of the work that the two
     of you agreed that you would do?
     A. It would be to develop a surgical instrument or
     surgical instruments, that we would sell the intel-
     lectual property to the highest bidder as soon as we
     could.
J.A. 245. Mr. DeVona further testified that the partner-
ship was to “build a company,” “build its assets,” and “sell
it as soon as we could, hopefully, in a year, and . . . [the]
partnership wouldn’t be over until we sold it and made the
money.” J.A. 360; see also J.A. 413–14 (explaining plan to
get business sold “as soon as possible”).
    As a fundamental part of that undertaking, Mr.
DeVona and Dr. Zeitels planned to secure a medical device
manufacturer to make the product, allowing them to sell
the company on a fast timeline. J.A. 245; J.A. 329–31. Ac-
cording to Mr. DeVona, he and Dr. Zeitels met with a med-
ical device manufacturer, ACT Medical, but “we both
learned that it was too expensive to go with a surgical in-
strument company making [the product] as a subcontrac-
tor.” J.A. 331. He explained that after “they quoted us
about $600,000 to make the first hundred, we decided that
we might have to make it ourselves.” Id.
    Mr. DeVona testified that as a result of the meeting
with ACT Medical, they “switched gears.” J.A. 414. Mr.
DeVona then summarized the status of their business: “We
decided to switch gears. We thought we could sell the com-
pany early. And when we went to ACT Medical a month
earlier, we realized it was a no-go just to have it made and
just sell the company.” Id.; see also J.A. 332 (“Q. What hap-
pened next after the meeting at ACT Medical? A. Well, we
decided to make the instrument ourselves . . . .”).
    As the district court concluded, at best the evidence
supports a finding that the parties formed a partnership
for a “particular undertaking” in 1997, but that
DEVONA v. ZEITELS                                         11



undertaking terminated in 1999 when they switched gears
to a much longer-term business of manufacturing the prod-
uct.
                             B
    Mr. DeVona next argues that if the original undertak-
ing terminated in 1999, the partnership nonetheless con-
tinued after Endocraft was formed until it was eventually
sold in 2011. The district court concluded that based on the
record evidence, no reasonable jury could find that a part-
nership continued after Mr. DeVona and Dr. Zeitels de-
cided to “switch gears” in 1999. J.A. 7. We agree.
    If a partnership for a “fixed term” or “particular under-
taking” is “continued after the termination” of such “term
or particular undertaking without any express agreement,
the rights and duties of the partners remain the same as
they were at the termination, insofar as is consistent with
a partnership at will.” R.I. Gen. Laws § 7–12–34(a). “A
continuation of the business by the partners . . . without
any settlement or liquidation of the partnership affairs, is
prima facie evidence of a continuation of the partnership.”
Id. § 7–12–34(b).
    Mr. DeVona’s primary argument is that since he
worked with Dr. Zeitels on a medical instrument after En-
docraft formed in 1999, there was a “continuation of the
business by the partners.” He portrays Endocraft as
merely a sales arm carrying out the goals of a surviving
“umbrella partnership.” Appellant’s Br. 38. This argu-
ment fails for two reasons.
    First, there was no continuation of the original busi-
ness. As discussed above, the business itself fundamen-
tally changed in 1999 to a long-term undertaking involving
the actual manufacture of the products. Endocraft was
formed as the only vehicle for that new manufacturing-fo-
cused business. Mr. DeVona became an employee. He
signed an employment agreement with Endocraft. Thus,
12                                         DEVONA v. ZEITELS




while the parties continued to work together in general on
a medical instrument, the undisputed record confirms that
“the business” itself had changed. Accordingly, no reason-
able jury could have concluded there was a continuation of
the original business after 1999.
    Second, even if we were to accept that there was a “con-
tinuation of the business” such that Mr. DeVona made a
prima facie showing the partnership continued, R.I. Gen.
Laws § 7–12 –34(b), this showing is rebutted by the glaring
absence of any objective indicia of partnership after Endo-
craft formed in 1999. Those indicia are discussed below. 1
                              1
    With regard to the first two indicia, there is no evidence
Mr. DeVona actually shared in the “profits” and “losses” of
the medical device business. J.A. 1110 (Jury Instructions).
Courts have noted that the UPA “has placed specific em-
phasis on profit-sharing as a ‘particularly probative indi-
cium of partnership formation, and some courts have even
held that the absence of profit sharing compels a finding
that no partnership existed.’” Acinapura v. Natalizia, No.
PC 1999-2007, 2003 WL 22048717, at *5 (R.I. Super. July
30, 2003) (quoting Southex, 279 F.3d at 101); see also



     1  There are few decisions analyzing when a “particu-
lar undertaking is continued” under Section 7–12–34(a).
Likewise, the parties cite no binding case law for determin-
ing what constitutes “continuation of the business,” or how
that prima facie showing of partnership may be rebutted
by evidence confirming there is no “continuation of the
partnership.” See R.I. Gen. Laws § 7–12–34(b). However,
the parties’ arguments assume that the continued exist-
ence of a partnership is measured by the same indicia that
evidence its formation. In the absence of controlling case
law to the contrary, we agree this is an appropriate tool for
divining whether a partnership endures.
DEVONA v. ZEITELS                                        13



McAleer v. Smith, 57 F.3d 109, 115 (1st Cir. 1995) (holding
no partnership existed between vessel’s owner and opera-
tor because operator lacked any ownership interest in ves-
sel, did not “share in the profits” from vessel operations,
and had no control over vessel’s itinerary). “State law nor-
mally presumes that partners share equally or at least pro-
portionately in partnership losses.” Southex, 279 F.3d at
99 (citing R.I. Gen. Laws §§ 7–12–26(a), 7–12–29(1) & (2)).
    Mr. DeVona repeatedly conceded at trial that Endo-
craft was the only “vehicle” of their purported larger busi-
ness. See, e.g., J.A. 499. Yet there is no evidence in the
record he received a profit disbursement from Endocraft.
J.A. 500 (“Q. Did you or Dr. Zeitels ever receive any actual
income from the partnership? A. . . . I never did.”). Re-
markably, over the dozen years that Endocraft remained in
existence, the record shows Mr. DeVona never discussed a
profit disbursement with Dr. Zeitels—even after the com-
pany became profitable in 2005. See J.A. 428–30; J.A. 499–
500.
    Likewise, there is no evidence of record that Mr.
DeVona shared in any of the actual losses of Endocraft, in-
cluding when it was not profitable for the first few years.
Mr. DeVona contends that he “guaranteed the debt of the
company,” Appellant’s Br. 39, but the record does not sup-
port this sweeping statement. The only record evidence
that Mr. DeVona potentially served as a guarantor in any
capacity was a single credit card he guaranteed with Dr.
Zeitels for the company. J.A. 371–72, J.A. 1205. However,
there is no evidence that when Endocraft was losing money
in the early years, Mr. DeVona paid anything toward the
credit card (or any other debt). Instead, Dr. Zeitels shoul-
dered all the actual losses of Endocraft. See J.A. 429.
    Moreover, there is a complete lack of evidence that
partnership profits/losses were ever tracked or recorded.
As Mr. DeVona conceded, there were no books for the um-
brella partnership. J.A. 499. There was no accounting
14                                         DEVONA v. ZEITELS




firm. Id. There were no monthly reports. Id. There were
no annual reports. Id. As Mr. DeVona put it, any financial
reporting or accounting regarding the medical business
“was all about Endocraft, LLC, the vehicle for our partner-
ship.” Id.
    Thus, there is no meaningful evidence of profit or loss
sharing. The first two indicia therefore clearly cut against
the existence of a partnership.
                              2
     We turn next to financial and labor contributions. The
record is plain that Dr. Zeitels was the sole source of finan-
cial support for the business when Endocraft formed. See
J.A. 428 (“Q. And [Endocraft] was his company? A. Sure.
Q. He put the money into it, correct? A. Yes, he did.”);
J.A. 429 (“Before there were any sales, he paid me out of
Endocraft, which he put the money into.”).
    The record is equally clear that while Mr. DeVona con-
tributed significant labor to the medical business operating
as Endocraft, he did so as a paid employee. The ISRA he
signed ensured that he was compensated with a commis-
sion of 40% of profits from net sales. J.A. 1193 (¶ 6(a)).
     Mr. DeVona contends he was compensated outside the
terms of the agreement until 2011. He infers that he was
therefore being compensated as a partner. But as Mr.
DeVona testified, whether officially labeled as a “salary,”
“it was pay for work.” J.A. 429. His testimony on this point
is clear and uncontradicted. The facts cannot support the
inference that Mr. DeVona presses for here. The record ev-
idence only supports the conclusion that he was being paid
as an employee of Endocraft for his contributions, albeit at
times outside the strict parameters set out in the ISRA.
    Indeed, beginning in 2002 and continuing after Endo-
craft became profitable in 2005, Dr. Zeitels paid Mr.
DeVona an annual salary. J.A. 349; J.A. 428–30; see also
J.A. 430 (“Q. So we had advances before there were any
DEVONA v. ZEITELS                                         15



sales. Then you got paid when there were sales even before
there was a profit?[;] A. Yes, out of Endocraft income.”). It
is undisputed that over the course of Endocraft’s operation,
Mr. DeVona received up to $850,000 in compensation for
his work. J.A. 489. This figure represents about half of
Endocraft’s net sales ($1.72 million), after appropriate de-
ductions. J.A. 1006.
    Given these undisputed facts, there is no reasonable
basis for inferring Mr. DeVona was anything other than an
employee whose payment was meant to be commensurate
with the sales of the company. Therefore, the evidence of
the parties’ respective financial/labor contributions indi-
cates no partnership existed after Endocraft formed.
                             3
    The indicia regarding control over assets further con-
firms that there was no continued partnership. It is undis-
puted that Endocraft was owned entirely by Dr. Zeitels.
J.A. 1187 (listing Dr. Zeitels as the “President” and “sole
member” representing all ownership interest in Endo-
craft). On the application for a line of credit regarding the
business, Dr. Zeitels was listed as owning 100% of Endo-
craft, while Mr. DeVona’s ownership stake was listed as
0%. J.A. 1205. This point was punctuated by the ISRA,
which stated that Mr. DeVona was not a “partner” in En-
docraft. J.A. 1196 (¶ 12).
    In Mr. DeVona’s view, Dr. Zeitels total ownership of
Endocraft is inconsequential to the question of partner-
ship. As previously discussed, Mr. DeVona insists that En-
docraft was merely the manufacturing arm of some greater
business. Appellant Br. 37–38. But the trial record pro-
vides no support for that statement. The evidence is con-
sistent that Endocraft was the only manifestation of the
medical device manufacturing business between Mr.
DeVona and Dr. Zeitels. Indeed, neither at trial, nor in
post-trial briefing, nor on appeal now does Mr. DeVona
point to any other relevant company, venture, or vehicle for
16                                             DEVONA v. ZEITELS




the business. In short, Endocraft was the business. Dr.
Zeitels was sole owner of that business.
    There is simply no evidence under this indicia that a
partnership existed after 1999.
                                 4
    Turning to the next indicia, the record was plain that
Dr. Zeitels had exclusive control over the ultimate manage-
ment decisions at Endocraft. Despite the managerial deci-
sions Mr. DeVona oversaw as an employee wearing many
hats, the written record confirms that Mr. DeVona himself
repeatedly acknowledged Dr. Zeitels’s final control of busi-
ness decisions. As Endocraft was the sole vehicle for the
business, Dr. Zeitels thus exercised control over the entire
business.
    In a 2003 email, Mr. DeVona admitted: “Our deal at
Endocraft and your position as absolute head of the com-
pany as [its] creative/seminal/driving force person is une-
quivocal for me.” J.A. 1243; J.A. 541. On December 6,
2007, Mr. DeVona admitted to Dr. Zeitels, “I tend to be re-
ally persistent about some things when I feel I’m right. But
as [my wife] reminded me with an intellectual slap to the
back of the head, it’s your company . . . .” J.A. 1244; J.A.
539.
    The ISRA further cements that Dr. Zeitels exercised
exclusive control over the highest order decisions. Mr.
DeVona’s role in the business decisions was cabined by the
ISRA to that of a manager-level employee. This lack of
shared authority is contrary to the rights enjoyed by part-
ners under Rhode Island law. Under the ISRA:
     •   Dr. Zeitels retained authority as owner to determine
         the material aspects of the business. See, e.g.,
         J.A. 1192–96 (¶¶ 2, 5(a), 6(a), 6(d), 7, 8(b), 8(c), 11);
         see also J.A. 1243. If Mr. DeVona was a partner, he
         would presumptively have “equal rights in the
DEVONA v. ZEITELS                                          17



       management and conduct of the partnership busi-
       ness.” R.I. Gen. Laws § 7–12–29(5).
   •   Similarly, under the ISRA, Mr. DeVona could “make
       no warranties or representations with respect to the
       products,” and neither party had “any authority to
       bind the other in any respect.” J.A. 1195 (¶ 10);
       J.A. 1196 (¶ 12). But a partnership is bound by the
       statements of its partners. See R.I. Gen. Laws §§ 7–
       12–20, 7–12–22.
   •   Finally, the ISRA was “at will.” Dr. Zeitels could ter-
       minate Mr. DeVona from the alleged partnership’s
       only business venture at “any time” in his “sole dis-
       cretion with or without cause.” J.A. 1193 (¶ 5(a)); see
       also J.A. 1209.
     In sum, the ISRA confirms that Mr. DeVona was an
employee, had no ownership in Endocraft, and was subject
to termination at any time. Mr. DeVona’s acceptance of the
ISRA cannot be reconciled with his claim that a partner-
ship existed.
    In an attempt to do so, Mr. DeVona argues that his May
18, 1999, letter to Dr. Zeitels evidences his fears about the
ISRA and his need for assurance the partnership would
continue. In particular, Mr. DeVona points to his state-
ment that the ISRA “is just an inaccurate representation
of what I’ve been doing for the last year to earn my 40%.”
J.A. 1173; see also J.A. 970. Mr. DeVona seeks the infer-
ence that by referencing 40% here, he was asserting to Dr.
Zeitels that he is entitled to a 40% share of the company on
top of his 40% sales income under the ISRA.
    This inference is unsupported. Mr. DeVona’s letter
makes no reference to a share of Endocraft. Instead, it only
involves a detailed discussion of the “risks” and “benefits”
he believes justify his reward—40% of net sales from the
instruments. See J.A. 1174–77. The letter goes on to ex-
plain why he wanted to document the reasons justifying his
18                                          DEVONA v. ZEITELS




high sales commission. J.A. 1174 (“If it misleadingly de-
fines what I’ve done . . . in exchange for such a high per-
centage of a commission, my earnings might be
misconstrued legally as an unearned and indefensible gift
and not a subcontract.”). These statements about his sales
commission do not evidence a share in an umbrella part-
nership.
    Mr. DeVona also points to portions of the letter in
which he spelled out a laundry list of reasons why he felt
inadequately protected under the ISRA. These concerns,
however, only underscore the absence of an existing um-
brella partnership. Mr. DeVona wrote, “My downside has
no coverage, no patent share if it is sold later, no share in
the company, no exclusive rights or licensing share in this
agreement.” J.A. 1176. “You could . . . hypothetically give
me notice and replace me immediately once all my work is
done.” Id.
    As Mr. DeVona’s statements confirm, his involvement
in the business could end at any time and if the company
was sold he would take no share of the proceeds. A partner
would not encounter such issues. Had there been an en-
during umbrella partnership above Endocraft, such protec-
tions would already exist. For example, Mr. DeVona’s
concern that he had “no share in the company” would be
irrelevant if an umbrella partnership existed since he
would still be entitled to his 40% share of the partnership.
Nowhere in the letter does Mr. DeVona assert he has such
rights.
    To further explain his decision to sign the ISRA, Mr.
DeVona points to his testimony that Dr. Zeitels assured
him their “underlying agreement that we were partners”
would remain unchanged and the “umbrella of the partner-
ship is still there.” J.A. 333; J.A. 340. After fully crediting
this testimony, J.A. 10, the district court concluded that the
evidence of “the subsequent conduct of the parties” points
“so strongly and overwhelmingly in favor of Zeitels that no
DEVONA v. ZEITELS                                           19



reasonable jury could have found a continuing partnership
after May 1999.” Id. We agree.
    Aside from this piece of testimony from Mr. DeVona
and a vague statement from his friend, Steve Fusco, see su-
pra 21, there is a remarkable lack of any real indicia of
partnership under Rhode Island law in the twelve years
that followed Mr. DeVona’s decision to execute the ISRA.
In light of this record, this threadbare testimony about
what Dr. Zeitels said before Mr. DeVona signed the ISRA
cannot support the conclusion that the partnership contin-
ued.
     In Mr. DeVona’s view, such testimony alone can suffice
to sustain a verdict. But Mr. DeVona’s reliance on Gabri-
elle v. Marini, 80 R.I. 458 (1953), is misplaced. In Gabri-
elle, the plaintiff testified to the existence of a partnership
for a restaurant. But there was simply no counterevidence.
Id. at 463 (“[T]he evidence of that fact . . . appears to be
undisputed.”). Not only did the defendant in Gabrielle de-
cline to offer any testimony, but there was also no mention
of any other counter evidence, such as written records. See
id. In concluding there was no clear error in finding a part-
nership, Gabrielle emphasized that “the evidence is uncon-
tradicted” that “funds contributed by both parties were
employed in the common enterprise with the express un-
derstanding that the profits thereof were to be shared
equally.” Id. Based on the record evidence, it was also un-
disputed that the parties were both on the hook for any
losses. Id. (“While nothing was said about losses in excess
of the capital invested there can be no question that they
too would have to be shared.”).
    Here, there is extensive written evidence and addi-
tional testimony from Mr. DeVona himself—who agreed no
partnership records were kept or profits/losses shared—
that directly contradicts the existence of a true partner-
ship. Moreover, as to the issue at hand, there is no dispute
20                                         DEVONA v. ZEITELS




that Dr. Zeitels exercised ultimate control over Endocraft
decisions.
    Thus, in light of the ISRA and the surrounding record
evidence, there is no record of shared management.
                              5
    Finally, we address the remaining indicia, including
tax returns, partnership name, and representations to
third parties. Courts applying Rhode Island law have con-
cluded that no partnership exists where, inter alia, the par-
ties “did not file partnership taxes” and did not “operate
under a shared name.” T.G. Plastics Trading Co. Inc. v.
Toray Plastics (Am.), Inc., 958 F. Supp. 2d 315, 328 (D.R.I.
2013).
    Mr. DeVona does not dispute that the purported part-
nership never filed a single tax return. Nor did it issue a
form K-1. J.A. 497–99. Rather, each year Dr. Zeitels ap-
pears to have reported all of Endocraft’s income on his per-
sonal taxes and paid its income tax. See J.A. 661; J.A. 683.
    Likewise, Mr. DeVona further concedes that there is no
evidence a partnership conducted any business in its own
name after Endocraft formed. There are no invoices, bills,
bank statements, letters, internal memos, or records of any
kind.
    Ignoring the empty record, Mr. DeVona contends the
district court’s decision is flawed because it did not address
how Mr. DeVona and Dr. Zeitels “held themselves out to
third parties.” J.A. 1110–11; Southex, 279 F.3d at 99, 101–
103. Mr. DeVona relies on a handful of communications in
which he and Dr. Zeitels were referred to as partners in
passing. For example, prior to the meeting in April 1999,
ACT Medical employees sent a fax to Dr. Zeitels’s attorney
indicating that they were “look[ing] forward to meeting
with Dr. Zeitels & his partner.” J.A. 965; J.A. 1160. Ac-
cording to Mr. DeVona, Dr. Zeitels introduced him as his
partner at the meeting with ACT Medical. J.A. 330.
DEVONA v. ZEITELS                                          21



Finally, Mr. DeVona’s friend, Mr. Fusco, testified that he
once overheard Dr. Zeitels tell Mr. DeVona that they “were
partners” and “when we sell the company, you’re going to
get a check for like a million dollars” during a conversation
at a space he shared with Mr. DeVona in Providence some
time “in the late ‘90s, early 2000, in that range.” J.A. 595;
J.A. 602–603.
    This evidence fails to confirm that a partnership ex-
isted for several reasons. First, most (if not all) of these
statements occurred before the parties switched gears and
formed Endocraft in May 1999.
     Second, “[i]t is well settled that the use of the word
‘partner’ in the colloquial sense is insufficient as a matter
of law to establish a legal partnership.” CDS, Inc. v.
Karndean Int’l, LLC, No. CV 15-148M, 2017 WL 1379603,
at *10 (D.R.I. Mar. 17, 2017), report and recommendation
adopted, No. 15-CV-148-M-PAS, 2017 WL 1383672 (D.R.I.
Apr. 14, 2017); see also T.G. Plastics, 958 F. Supp. 2d at
327–28 (“[T]he use of the word ‘partner’ or ‘partnership’ col-
loquially in emails by executives of either company does lit-
tle to establish that a legal partnership existed.”).
    Third, for a partnership that purportedly lasted for a
dozen years after the formation of Endocraft, Mr. DeVona
musters a handful of instances in which the parties are de-
scribed as “partners” in some sense. Otherwise, the record
of written emails to vendors, purchasers, and even between
the parties themselves over the years is completely devoid
of any official mention of Mr. DeVona as a partner. With-
out more, a few references to Mr. DeVona as a partner or
colleague cannot fill the void of more than a decade of si-
lence with no records or other indicia from the activities of
a genuine partnership operating above Endocraft.
    For the reasons above, the district court did not err in
concluding that no reasonable jury could conclude a part-
nership continued after the formation of Endocraft in 1999.
22                                         DEVONA v. ZEITELS




                             B
    Mr. DeVona next argues that the district court improp-
erly excluded a 2011 email. In the email, Mr. DeVona
wrote to his attorney to discuss the purported partnership
after Endocraft was sold. According to Mr. DeVona, this
evidence was admissible because “[w]hen a witness, on the
stand and under oath, acknowledges that a prior statement
is his own statement and is truthful, then the witness
adopts the prior statement as his present testimony and
there is no hearsay problem.” Amarin Plastics, Inc. v. Md.
Cup Corp., 946 F.2d 147, 153 (1st Cir. 1991).
    Mr. DeVona’s argument is unpersuasive for two rea-
sons. First, Mr. DeVona failed to raise this exclusion to
hearsay as a basis for admitting the evidence at trial. See
J.A. 377 (arguing only that the exhibit was admissible un-
der the business records exception). As such, this argu-
ment was waived. See Boggs v. West, 188 F.3d 1335, 1337–
38 (Fed. Cir. 1999). Second, there is a lack of foundation
for this exclusion. Mr. DeVona never testified that his
statements in the 2011 email were truthful, see J.A. 376–
78, which courts universally recognize is required to trigger
this exclusion. See Amarin, 946 F.2d at 153 (collecting
cases); see also Fed. R. Evid. 801 advisory committee’s note
(d)(1) (if declarant “admits on the stand that he made the
statement and that it was true,” there is no hearsay prob-
lem).
                             C
    Finally, Mr. DeVona argues that the district court
abused its discretion by conditionally granting a new trial.
We review the grant of a new trial for abuse of discretion.
Latin Am. Music Co. v. Media Power Grp., Inc., 705 F.3d
34, 40 (1st Cir. 2013). “A trial court may grant a new trial
on the basis that the verdict is against the weight of the
evidence,” as well as “whenever, in its judgment, the action
is required in order to prevent injustice.” Jennings v.
Jones, 587 F.3d 430, 436 (1st Cir. 2009). In contrast to
DEVONA v. ZEITELS                                         23



JMOL, the district court may independently weigh the ev-
idence when considering a motion for a new trial, Uniloc
USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1310 (Fed. Cir.
2011) (applying First Circuit law), and “may consider . . .
the credibility of the witnesses,” Valentin-Almeyda v. Mu-
nicipality of Aguadilla, 447 F.3d 85, 104 (1st Cir. 2006).
    Based on the clear lack of evidence of a partnership, the
district court did not abuse its discretion in concluding the
jury’s conclusion was against the weight of the evidence.
                       CONCLUSION
    For the foregoing reasons, we affirm the district court’s
decision granting judgment as a matter of law, excluding
certain evidence, and conditionally granting a new trial.
                       AFFIRMED
       NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                DENNIS R. DEVONA,
      Plaintiff/Counterclaim Defendant-Appellant

                            v.

                STEVEN M. ZEITELS,
          Defendant/Counterclaimant-Appellee

                  ENDOCRAFT LLC,
                Counterclaimant-Appellee
                 ______________________

                       2018-1210
                 ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:13-cv-10952-IT, Judge
Indira Talwani.
                 ______________________

CLEVENGER, Circuit Judge, dissenting.
    Dennis DeVona and Stephen Zeitels once were close
friends, so much so that DeVona officiated at the Zeitels’
wedding. DeVona is a skilled designer, tool maker and
manufacturer. Zeitels is a throat surgeon. The two bonded
over a shared passion for antiques. Zeitels came up with
the idea for an improved glottiscope, a device used by
throat surgeons to access the larynx during surgery.
Zeitels convinced DeVona to assist in development of the
2                                          DEVONA v. ZEITELS




new product. DeVona gave up his previous employment
and worked full-time on developing the new device. Zeitels
provided all the money to fund the project. When the two
realized that it would be quite expensive to outsource pro-
duction of the new device, Zeitels created a new, wholly
owned, corporation to develop and sell the new device.
Zeitels determined that DeVona should become an inde-
pendent sales representative under contract with the cor-
poration. Zeitels also made DeVona vice president of the
corporation. The business in time became profitable. In
October of 2011, Zeitels informed DeVona that he was clos-
ing the corporation and taking its assets. From the start of
the undertaking until it was shut down in 2011, Zeitels
maintained his medical practice full time, and DeVona de-
voted himself full time to running the business.
    DeVona sued Zeitels in the U.S. District Court in Mas-
sachusetts, claiming that he and Zeitels had formed a part-
nership in 1997, that Zeitels had wrongfully terminated
the partnership in 2011, and that Zeitels owed him dam-
ages for the wrongful termination.
    At trial, the jury was presented with two strikingly dif-
ferent characterizations of the relationship between Zeitels
and DeVona. Zeitels, throughout the trial, adamantly in-
sisted that he never agreed to be DeVona’s partner. At
most, DeVona would have been an employee, but never a
partner. DeVona’s understanding was entirely different.
    DeVona told the jury that, at the very beginning, he
insisted to Zeitels that he would only become involved in
the project as a full equity partner. DeVona told the jury
that he met in Boston with Zeitels, and both agreed to be
partners, with the terms of the partnership being “[w]e
would split 60/40. He would put up the money. I would
put up the energy and work it would take. And we’d try
and knock it out in 12 months . . . I should do the work, and
we were going to go forward with a business. Whatever we
developed we’d sell and, hopefully, quick.” J.A. 245. A third
DEVONA v. ZEITELS                                           3


party told the jury that he had overheard Zeitels telling
DeVona that they “were partners,” and that in the end
DeVona “would get a check for like a million dollars.” J.A.
595.
     DeVona testified about how his efforts resulted in the
first prototype of the new device, how he and Zeitels came
to learn that outsourcing manufacture of the device would
be too expensive, and how, as a result, the two “switched
gears” in 1999 to proceed in-house. J.A. 414. Zeitels cre-
ated the corporation to shield himself from any liability
that might arise from manufacture of the new device, and
insisted on formalization of DeVona’s relationship with the
corporation. DeVona testified that Zeitels told him that the
independent sales representative agreement “did not
change the underlying relationship. The umbrella partner-
ship is still there and that whenever we make and sell this
stuff is going to be – that’s when we were going to end
it…[W]hen we sell the company.” Trial Tr. 2-129:13-16.
When asked if he and Zeitels discussed whether the new
corporation affected their relationship, DeVona testified
that Zeitels assured him that the corporation did not
change the underlying agreement that they were partners,
saying “it doesn’t change a single thing.” J.A. 333.
     By the close of evidence, the jury heard two utterly dif-
ferent stories about the relationship of DeVona and Zeitels
in the ongoing effort to create and sell a business built
around a new medical device. As the trial proceeded, each
side sought to undermine the other’s credibility. Since
there was no written evidence to show the existence of a
partnership, the jury was left with only the testimony of
the two men, and a few tidbits of possible partnership indi-
cia, such as the joint bank account holding Zeitels’ money.
To be sure, beyond the testimony of the two men about
their relationship, the evidence was thin on the traditional
indicia of partnership. If the jury could find a partnership
here, it would have to credit DeVona’s testimony over
Zeitels’.
4                                           DEVONA v. ZEITELS




      In a case such as this where there is no intrinsic evi-
dence of a partnership agreement, a partnership would de-
pend on extrinsic evidence, and under Rhode Island law,
the existence of an extrinsic evidence-based partnership is
a question of fact, not a question of law. See T.G. Plastics
Trading Co. v. Toray Plastics (Am.), Inc., 958 F. Supp. 2d
315, 327 (D.R.I. 2013) (stating that “when a party has ex-
trinsic evidence supporting the existence of a partnership,
. . . whether the partnership actually exists” is a question
of fact); Cheetham v. Cheetham, No. C.A. 71–575, 1979 WL
196028, at *9 (R.I. Super. Ct. July 16, 1979) (“The existence
of a partnership relation is a question of intention to be
gathered from all of the facts and circumstances revealed
by the evidence.”); Acinapura v. Natalizia, No. PC 1999-
2007, 2003 WL 22048717, at *4 (R.I. Super. July 30, 2003)
(discussing that, in partnership cases, “the parties’ intent
should be ascertained as a question of fact”).
     Before the jury retired, Zeitels filed a Rule 50(a) motion
for judgment as a matter of law on three grounds. First,
regarding whether there was a partnership of any kind at
all, the motion insisted that there were insufficient facts to
show any partnership under the governing Rhode Island
law. Second, if there was a partnership for a particular
undertaking (creating and selling a business), the under-
taking was “frustrated or prevented by the mediocre work
by Mr. DeVona and his failure to make [the corporation],
the sole asset, viable or marketable to a buyer. That frus-
tration of purpose excuse[d] Dr. Zeitels from liability for
withdrawing from the alleged partnership.” D. Mass. Dkt.
No. 263 at 19. Third, if a partnership existed, it was one at
will, which could be dissolved by either party at any time
for any reason. The record at trial supplied a basis for the
first ground for the Rule 50(a) motion, because the parties
plainly disputed whether they entered a partnership. The
record, however, did not support either of the other
grounds, because the jury never heard any evidence to sup-
port a distinction between types of partnership, and no jury
DEVONA v. ZEITELS                                          5


charge was given on that subject. The district court denied
the Rule 50(a) motion and the case went to the jury.
    The jury returned a verdict for DeVona giving him all
he asked for on his breach of partnership claim. To do so,
the jury had to conclude that a partnership existed until
Zeitels destroyed the partnership by closing the business.
To reach that conclusion, the jury had to believe DeVona
over Zeitels, which included believing DeVona’s testimony
that the shift in gears had no effect on the partnership.
     Zeitels then filed a renewed motion for judgment as a
matter of law pursuant to Rule 50(b). Because the law pre-
vents a Rule 50(b) motion on any ground not raised in the
Rule 50(a) motion, Cornwell Entm't, Inc. v. Anchin, Block
& Anchin, LLP, 830 F.3d 18, 28 (1st Cir. 2016), Zeitels’
Rule 50(b) motion only repeated the grounds for the Rule
50(a) motion: There was insufficient evidence for the jury
to find any partnership, but if a partnership for a particu-
lar undertaking existed, it was breached by actions of
DeVona, or, alternatively, if a partnership at will existed,
Zeitels was free to dissolve it. Zeitels’ memorandum in sup-
port of the Rule 50(b) motion, however, raised a new
ground for upsetting the jury verdict. The memorandum
argued that the switching of gears in 1999 to bring the pro-
ject in-house changed the particular undertaking, and
thereby dissolved the original partnership and converted it
to a partnership at will which Zeitels was free to dissolve.
    The district court granted the Rule 50(b) motion. The
district court held that the jury was free to find a partner-
ship for a particular undertaking to “create a company or a
surgical device and to sell that device or company, or the
intellectual property associated therewith, to the highest
bidder in the shortest amount of time possible.” J.A. 7. The
district court next posited that under Rhode Island law, a
partnership for a particular undertaking dissolves by the
termination of the particular undertaking. Next, although
in agreement that the evidence supported a partnership for
6                                          DEVONA v. ZEITELS




a particular undertaking at the start, the district court,
without citing any testimony, held, as a matter of fact, that
any such partnership dissolved when the partners agreed
in 1999 to switch gears by taking the project in-house.
     The district court then addressed the evidence de-
scribed above directed to the switching of gears to take the
business in-house, namely that the switching of gears had
no effect on the partnership. The district court purported
to “accord those statements full weight.” J.A. 10. But, in-
stead of crediting that evidence to show that the switch in
gears had not dissolved the partnership (which is of course
the only purpose for which the testimony was given, and
the only reason for which it could be given weight), the dis-
trict court instead characterized that evidence as having
been offered by DeVona to show a continuing partnership
after the purported dissolution of the partnership as a re-
sult of the gear change. As such, the district court held that
DeVona’s evidence did not support a continued partnership
after the putative dissolution.
    Without question, the district court committed plain
error twice. First, the district court sua sponte dissolved
the admitted partnership for a particular purpose, due to
the shift in gears, even though the only testimony on the
subject was that the change in gears was of no conse-
quence. Second, and related, the district court gave full
weight to DeVona’s testimony for the wrong reason. In-
stead of giving weight to the proposition that the switch in
gears did not affect the underlying partnership, and there-
fore that the original partnership for a particular under-
taking survived the gear switch, the district court turned
the very same evidence against DeVona, by saying it was
insufficient to show a new partnership after the court per-
sonally dissolved the original partnership.
    If the original partnership was not dissolved, there is
no reason to ask if the indicia after 1999 (which essentially
did not change: Zeitels put up all the money and DeVona
DEVONA v. ZEITELS                                           7


did all the work) would support a new partnership. The
new partnership notion is a red herring, a made-up ground
to deny DeVona his constitutional right to a fair jury trial.
If the district court (and the majority here) gave full weight
to the testimony in DeVona’s favor, there is no basis to bar
the jury from finding that the switch in gears had no effect
on the partnership. See Crowe v. Bolduc, 334 F.3d 124, 134
(1st Cir. 2003) (noting that, when considering a motion for
judgment as a matter of law, district courts are required to
weight their review “toward preservation of the jury ver-
dict”).
     In this credibility contest between the word of DeVona
on the one hand, and Zeitels on the other, the only question
of relevance is whether DeVona’s testimony that the
change in gears had no effect on the underlying partner-
ship was properly credited by the district court in deciding
the Rule 50(b) motion. Because my respected colleagues in
the majority endorse the plain error committed by the dis-
trict court, I must dissent. DeVona is wrongly deprived of
his jury verdict.